Exhibit 10.23

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

(As Amended and Restated, Effective January 1, 2014)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE    PAGE  

PURPOSE; BACKGROUND

     1       PART A: 409A PLAN   

ARTICLE 1. DEFINITIONS

     3   

1.1.

  

“Account”

     3   

1.2.

  

“Administrator”

     3   

1.3.

  

“Basic Deferral Account”

     3   

1.4.

  

“Bonus Deferral Account”

     3   

1.5.

  

“Beneficiary”

     3   

1.6.

  

“Change of Control”

     3   

1.7.

  

“Company”

     3   

1.8.

  

“Code”

     3   

1.9.

  

“Designated Executive”

     3   

1.10.

  

“Director”

     3   

1.11.

  

“Disability”

     3   

1.12.

  

“Effective Date”

     4   

1.13.

  

“Elective Deferral”

     4   

1.14.

  

“Eligible Basic Compensation”

     4   

1.15.

  

“Eligible Bonus”

     4   

1.16.

  

“Eligible Deferrals”

     4   

1.17.

  

“Eligible Individual”

     5   

1.18.

  

“Employee”

     5   

1.19.

  

“Employer”

     5   

1.20.

  

“Employer Credit Account”

     5   

1.21.

  

“Employer Credits”

     5   

1.22.

  

“Enhanced Matching Credits”

     5   

1.23.

  

“ERISA”

     5   

1.24.

  

“MIP (Corporate)”

     5   

1.25.

  

“Participant”

     5   

 

-i-



--------------------------------------------------------------------------------

1.26.

  

“Period of Participation”

     5   

1.27.

  

“Plan”

     6   

1.28.

  

“Plan Year”

     6   

1.29.

  

“Section 162(m)”

     6   

1.30.

  

“Section 409A”

     6   

1.31.

  

“Separation from Service”

     6   

1.32.

  

“Specified Employee”

     6   

1.33.

  

“Supplemental Employer Credits”

     6   

1.34.

  

“Unforeseeable Emergency”

     6   

ARTICLE 2. ELIGIBILITY AND PARTICIPATION

     7   

2.1.

  

Eligibility to Participate

     7   

2.2.

  

Termination of Eligibility

     7   

ARTICLE 3. CREDITS

     8   

3.1.

  

Timing and Form of Compensation Deferrals

     8   

3.2.

  

Limit on Elective Deferrals

     9   

3.3.

  

Employer Credits

     10   

3.4.

  

Vesting of Employer Credit Accounts

     17   

ARTICLE 4. ADJUSTMENTS TO ACCOUNTS; DEEMED INVESTMENTS

     19   

4.1.

  

Deemed Investment Experience

     19   

4.2.

  

Distributions and Withdrawals

     19   

4.3.

  

Notional Investment of Accounts

     19   

4.4.

  

Expenses

     20   

ARTICLE 5. ENTITLEMENT TO AND TIMING OF DISTRIBUTIONS

     21   

5.1.

  

Timing of Distributions as a result of Separation from Service, Death

     21   

5.2.

  

Unforeseeable Emergency

     24   

ARTICLE 6. AMOUNT AND FORM OF DISTRIBUTIONS

     25   

6.1.

  

Amount of Distributions

     25   

6.2.

  

Form of Payment

     26   

6.3.

  

Death Benefits

     27   

ARTICLE 7. BENEFICIARIES; PARTICIPANT DATA

     28   

7.1.

  

Designation of Beneficiaries

     28   

7.2.

  

Available Information; Missing Persons

     28   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 8. ADMINISTRATION

     29   

8.1.

  

Administrative Authority

     29   

8.2.

  

Litigation

     29   

8.3.

  

Claims Procedure

     29   

ARTICLE 9. AMENDMENT

     30   

9.1.

  

Right to Amend

     30   

9.2.

  

Amendments to Ensure Proper Characterization of Plan

     30   

ARTICLE 10. TERMINATION

     31   

10.1.

  

Right of the Company to Terminate or Suspend Plan

     31   

10.2.

  

Allocation and Distribution

     31   

ARTICLE 11. MISCELLANEOUS

     32   

11.1.

  

Limitation on Liability of Employer

     32   

11.2.

  

Construction

     32   

11.3.

  

Taxes

     32   

11.4.

  

Section 409A Transition Relief

     33   

11.5.

  

Spendthrift Provision

     33   

Exhibit A — Definition of “Change of Control”

PART B: GRANDFATHERED PLAN

 

-iii-



--------------------------------------------------------------------------------

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

PURPOSE; BACKGROUND

The TJX Companies, Inc. Executive Savings Plan (the “Plan”) is intended to
provide a means whereby eligible employees and directors may defer compensation
that would otherwise be received on a current basis and the Employer may credit
certain additional amounts on a deferred basis for the benefit of participating
Employees. The Plan, as it applies to Employees, is intended to be an unfunded
“top-hat” plan under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan
consists of two parts: The TJX Companies, Inc. 409A Executive Savings Plan (the
“409A Plan”) and The TJX Companies, Inc. Executive Savings Plan as restated
effective October 1, 1998 and as in effect on October 3, 2004 (the
“Grandfathered Plan”). The 409A Plan was previously restated effective as of
January 1, 2008 and then again as of January 1, 2010, and is further amended,
restated, and continued, effective as of January 1, 2014, as provided herein.

The 409A Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and guidance issued
thereunder and shall be interpreted and administered in a manner consistent with
such requirements. For the avoidance of doubt, the terms of the 409A Plan shall
apply to benefits accrued on or after January 1, 2005 and benefits accrued but
not vested as of December 31, 2004 under the Grandfathered Plan. The terms of
the 409A Plan are set forth as Part A below.

All benefits accrued and vested as of December 31, 2004 and not materially
modified after October 3, 2004, plus notional earnings thereon (the
“Grandfathered Benefit Amount”) shall be grandfathered for purposes of Code
Section 409A and shall be governed by The TJX Companies, Inc. Executive Savings
Plan as it was in effect on October 3, 2004. The Grandfathered Plan is frozen as
of December 31, 2004. No additional benefit shall accrue after December 31, 2004
under the Grandfathered Plan (except, for the avoidance of doubt, the continued
deferral of any previously deferred Grandfathered Benefit Amounts) and no
individual not a Participant as of December 31, 2004 shall thereafter become a
Participant in the Grandfathered Plan. The Grandfathered Plan has not been
materially modified after October 3, 2004, and a copy of the Grandfathered Plan
as it was in effect immediately prior to the Effective



--------------------------------------------------------------------------------

Date is attached as Part B. Part B memorializes the methodology for calculating,
in accordance with applicable provisions of the Grandfathered Plan, the
Grandfathered Benefit Amount credited to each Participant under the
Grandfathered Plan.

 

-2-



--------------------------------------------------------------------------------

PART A

THE TJX COMPANIES, INC. 409A EXECUTIVE SAVINGS PLAN

Article 1. Definitions

1.1. “Account” means any or all, as the context requires, of a Participant’s or
Beneficiary’s Basic Deferral Account, Bonus Deferral Account and/or Employer
Credit Account.

1.2. “Administrator” means the Executive Compensation Committee of the Board of
Directors of the Company. The Executive Compensation Committee may delegate to
one or more Employees, including a committee, such powers and responsibilities
hereunder as it deems appropriate, in which case the term “Administrator” shall
include the person or persons to whom such delegation has been made, in each
case during the continuation of and to the extent of such delegation.

1.3. “Basic Deferral Account” means the unfunded book-entry account maintained
by the Administrator to reflect that portion of a Participant’s balance under
the Plan which is attributable to his or her Elective Deferrals attributable to
deferred Eligible Basic Compensation.

1.4. “Bonus Deferral Account” means the unfunded book-entry account maintained
by the Administrator to reflect that portion of a Participant’s balance under
the Plan which is attributable to his or her Elective Deferrals attributable to
deferred Eligible Bonuses.

1.5. “Beneficiary” means a Participant’s beneficiary determined in accordance
with the provisions of Article 7.

1.6. “Change of Control” means a Change of Control as defined in Exhibit A
hereto.

1.7. “Company” means The TJX Companies, Inc.

1.8. “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

1.9. “Designated Executive” means a Participant, of any age, who is a Senior
Executive Vice President of the Company or above, or any other Participant
designated by the Administrator as a “Designated Executive” hereunder from time
to time.

1.10. “Director” means a member of the Board of Directors of the Company.

1.11. “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, all within the meaning of
Section 409A.

 

-3-



--------------------------------------------------------------------------------

1.12. “Effective Date” means January 1, 2014.

1.13. “Elective Deferral” is defined in Section 3.1.

1.14. “Eligible Basic Compensation” means, with respect to any Plan Year:
(i) the base salary payable by the Employer to an Employee Participant during
the Plan Year in respect of services performed during the Plan Year, determined
before reduction for deferrals under any qualified or nonqualified plan
(including, without limitation, the Plan); (ii) in the case of Directors, annual
retainers and/or meeting fees payable in the Plan Year in respect of services
performed during the Plan Year; and (iii) to the extent provided by the
Administrator, other cash compensation payable in the Plan Year in respect of
services performed during the Plan Year.

1.15. “Eligible Bonus” means a cash bonus payable on or after January 1, 2009
pursuant to one or more of the Company’s annual and long-term incentive bonus
plans, subject to such exceptions as the Administrator may determine prior to
the deadline for any Elective Deferral that might be affected by such
determination.

1.16. “Eligible Deferrals” means (a) in the case of any Participant who is an
Employee, who is a Vice President or higher, Elective Deferrals attributable to
Eligible Basic Compensation with respect to a Plan Year not in excess of ten
percent (10%) of the Participant’s Eligible Basic Compensation, and (b) in the
case of any Participant who is an Employee with a title of Assistant Vice
President or Buyer III (and, to the extent provided by the Administrator in its
sole discretion, any Participant who is an Employee with a title below Assistant
Vice President or Buyer III who previously held the title of Assistant Vice
President or Buyer III), Elective Deferrals attributable to Eligible Basic
Compensation with respect to a Plan Year not in excess of five percent (5%) of
the Participant’s Eligible Basic Compensation. Notwithstanding the preceding, in
the case of any Participant who is a Director, any Participant who is an
Employee and who is eligible for Category A Key Employee Benefits or Category B
Key Employee Benefits under the Company’s Supplemental Executive Retirement
Plan, as from time to time in effect, and any Participant who is an Employee
with a title below Assistant Vice President or Buyer III who is eligible to
participate in the Plan but not described in subclause (b) above, none of the
Elective Deferrals deferred under the Plan shall constitute Eligible Deferrals.
For the avoidance of doubt, no Elective Deferral shall constitute an Eligible
Deferral to the extent it relates to remuneration other than Eligible Basic
Compensation.

 

-4-



--------------------------------------------------------------------------------

1.17. “Eligible Individual” means, for any Plan Year (or applicable portion
thereof) commencing on or after the Effective Date, an Employee or a Director
who is determined by the Administrator to be eligible to participate in the Plan
consistent with the intended purpose of the Plan as set forth in the “RECITALS”
above.

1.18. “Employee” means an employee of an Employer.

1.19. “Employer” means The TJX Companies, Inc. and its subsidiaries.

1.20. “Employer Credit Account” means the unfunded book-entry account maintained
by the Administrator to reflect that portion, if any, of a Participant’s balance
under the Plan which is attributable to Employer Credits allocable to the
Participant.

1.21. “Employer Credits” is defined in Section 3.3.

1.22. “Enhanced Matching Credits” means those Employer Credits allocated to
Participants under subsections (a) or (b) of Sections 3.3, including any such
Employer Credits determined under subsection (c) of Section 3.3, either (A) by
reason of a Participant having a specified title and having attained age 50 or
above, (B) by reason of a Participant being a Designated Executive or (C) by
reason of a Participant being a QPIP.

1.23. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.24. “MIP (Corporate)” means (i) in the case of Participants other than those
whose compensation is expected to be subject to Section 162(m) (as determined by
the Administrator) (“Section 162(m) Employees”), the Management Incentive Plan
award program for a fiscal year of the Company as applied to Employees (other
than Section 162(m) Employees) whose performance is measured by corporate-level
performance of the Company and its subsidiaries, and (ii) in the case of
Section 162(m) Employees, the Management Incentive Plan award program for a
fiscal year of the Company as applied to Section 162(m) Employees whose
performance is measured by corporate-level performance of the Company and its
subsidiaries.

1.25. “Participant” means any Eligible Individual who participates in the Plan.

1.26. “Period of Participation” means, with respect to any Participant, the
period commencing with the commencement of participation in the Plan and ending
on the earlier of (A) the date of a Participant’s Separation from Service, or
(B) the date on which the Participant’s

 

-5-



--------------------------------------------------------------------------------

Accounts have been completely distributed, withdrawn or forfeited. For the
avoidance of doubt, “Period of Participation” will commence on the date that any
amounts (including, for the avoidance of doubt, any Supplemental Employer
Credits) are first credited to the Account of a Participant, and can include
periods before or after the Effective Date.

1.27. “Plan” means The TJX Companies, Inc. Executive Savings Plan as set forth
herein and as the same may be amended from time to time.

1.28. “Plan Year” means the calendar year.

1.29. “Qualifying Pension-Ineligible Participant” and “QPIP” are defined in
Section 3.3(c)

1.30. “Retirement Plan” is defined in Section 3.3(c).”

1.31. “Section 162(m)” means Section 162(m) of the Code.

1.32. “Section 409A” means Section 409A of the Code.

1.33. “Separation from Service” and correlative terms mean a “separation from
service” from the Employer, determined in accordance with Treas. Regs.
§ 1.409A-1(h). The Administrator may, but need not, elect in writing, subject to
the applicable limitations under Section 409A, any of the special elective rules
prescribed in Treas. Regs. § 1.409A-1(h) for purposes of determining whether a
“separation from service” has occurred. Any such written election shall be
deemed part of the Plan.

1.34. “Specified Employee” means an individual determined by the Administrator
or its delegate to be a specified employee as defined in
Section 409A(a)(2)(B)(i). The Administrator may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Treas. Regs. § 1.409A-1(i) for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of the Plan.

1.35. “Supplemental Employer Credits” is defined in Section 3.3(e).

1.36. “Unforeseeable Emergency” shall mean an unforeseeable emergency as defined
in Section 409A(a)(2)(B)(ii), including a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

-6-



--------------------------------------------------------------------------------

Article 2. Eligibility and Participation

2.1. Eligibility to Participate. Each Employee or Director who is an Eligible
Individual may participate in the Plan.

2.2. Termination of Eligibility. An individual shall cease to be eligible to
participate in the Plan when he or she is no longer an Eligible Individual
(whether by reason of a Separation from Service or by reason of a change in job
classification or otherwise) but shall again become eligible to participate if
he or she again becomes an Eligible Individual. No termination of eligibility
shall affect Elective Deferrals for which the applicable election deadline has
passed.

 

-7-



--------------------------------------------------------------------------------

Article 3. Credits

3.1. Timing and Form of Compensation Deferrals.

(a) In General. A Participant may elect to defer Eligible Basic Compensation and
Eligible Bonuses (any such deferral accomplished in accordance with this
Section 3.1, an “Elective Deferral”) by making a timely written election in
accordance with this Section 3.1. Each such election shall become irrevocable
not later than the applicable election deadline. The applicable election
deadline for a deferral election is such deadline as the Administrator shall
establish, which deadline shall in no event be later than (except as provided at
Section 3.1(b) below) the following:

(i) with respect to Eligible Basic Compensation or Eligible Bonuses other than
those described in subsection (ii) below, the last day of the calendar year
preceding the calendar year in which any services relating to the deferred
Eligible Basic Compensation or deferred Eligible Bonuses, as the case may be,
are to be performed; and

(ii) with respect to an Eligible Bonus, if in the Administrator’s judgment the
Eligible Bonus will qualify under Section 409A as “performance-based
compensation” that has not yet become readily ascertainable, the date that is
six (6) months before the end of the performance period, but only if the
Participant has been in continuous employment with the Employer since the later
of the beginning of the performance period or the date the performance criteria
are established.

In order to participate in the Plan for any Plan Year, an Eligible Individual
must make an affirmative written election pursuant to this Section 3.1(a) (or
Section 3.1(b), if applicable) in respect of such Plan Year by the applicable
election deadline for such Plan Year; provided, however, that the Administrator
may permit an Eligible Individual or Eligible Individuals to make an affirmative
election in writing that remains in effect for such Plan Year and future Plan
Years, unless changed or revoked prior to the applicable election deadline for
the relevant Plan Year, in accordance with such rules and procedures as the
Administrator may establish from time to time and consistent, in the
Administrator’s judgment, with the requirements of Section 409A.

 

-8-



--------------------------------------------------------------------------------

(b) Special Election for Certain Newly Eligible Individuals. Notwithstanding
Section 3.1(a) above, an individual who first becomes an Eligible Individual
after the beginning of a calendar year by reason of (i) the commencement of
employment by the Company, (ii) the promotion to a position, or a designation by
the Administrator, that results in the individual becoming an Eligible
Individual or (iii) an election or appointment to the Board of Directors, may,
if permitted by the Administrator, become a Participant for the remainder of
such calendar year by executing an irrevocable deferral election (on a form
prescribed by the Administrator) with respect to his or her Eligible Basic
Compensation and Eligible Bonuses in respect of services to be performed
following such election, provided that such election is submitted to the
Administrator within thirty (30) days of the date that he or she becomes an
Eligible Individual. The amount that a Participant may defer under this
Section 3.1(b) with respect to Eligible Bonuses based on a specified performance
period may not exceed an amount equal to the total amount of the Eligible
Bonuses for the applicable performance period multiplied by the ratio of the
number of days remaining in the performance period after the effective date of
the election over the total number of days in the performance period applicable
to the Eligible Bonuses. An individual who already participates or is eligible
to participate in (including, except to the extent otherwise provided in
Section 1.409A-2(a)(7) of the Treasury Regulations, an individual who has any
entitlement, vested or unvested, to payments under) any other nonqualified
deferred compensation plan that would be required to be aggregated with the Plan
for purposes of Section 1.409A-1(c)(2) of the Treasury Regulations shall not be
treated as eligible for the mid-year election rules of this Section 3.1(b) with
respect to the Plan, even if he or she had never previously been eligible to
participate in the Plan itself. For the avoidance of doubt, nothing in this
Section 3.1(b) shall limit the availability of an election under Section 3.1(a)
to the extent consistent with the requirements of Section 409A.

3.2. Limit on Elective Deferrals. With respect to an Employee, no more than
twenty percent (20%) of a Participant’s Eligible Basic Compensation for any pay
period may be deferred pursuant to an election under Section 3.1. A Director who
participates in the Plan may elect to defer up to one hundred percent (100%) of
his or her Eligible Basic

 

-9-



--------------------------------------------------------------------------------

Compensation. Subject to the foregoing, a Participant’s deferral election in
respect of Eligible Basic Compensation may specify different deferral
percentages for different pay periods. Up to one hundred percent (100%) of a
Participant’s Eligible Bonuses may be deferred pursuant to an election under
Section 3.1. The Administrator shall establish and maintain a Basic Deferral
Account and Bonus Deferral Account in the name of each Participant to which
shall be credited amounts equal to the Participant’s Elective Deferrals
attributable to deferred Eligible Basic Compensation and deferred Eligible
Bonuses, respectively, and which shall be further adjusted as provided in
Article 4 to reflect any withdrawals or distributions and any deemed earnings,
losses or other charges allocable to such Account. Elective Deferrals shall be
credited to a Participant’s Compensation Deferral Account or Bonus Deferral
Account as soon as practicable following the date the related Eligible Basic
Compensation or Eligible Bonuses, as the case may be, would have been payable
absent deferral. A Participant shall at all times be 100% vested in his or her
Basic Deferral Account and Bonus Deferral Account, subject to adjustment
pursuant to Article 4.

3.3. Employer Credits. The Administrator shall establish and maintain a separate
Employer Credit Account in the name of each Participant to which shall be
credited amounts equal to the employer credits, if any, allocable to the
Participant (any such amounts credited in accordance with this Section 3.3,
“Employer Credits”) and which shall be further adjusted as provided in Article 4
to reflect any withdrawals, distributions or forfeitures and any deemed
earnings, losses or other charges allocable to the Employer Credit Account. The
Employer Credits allocable to a Participant shall be determined as follows:

(a) Non-Performance-Based Employer Credits. For each Plan Year, subject to
Sections 3.3(c) and 3.3(d) below, the Administrator shall credit to the
Participant’s Employer Credit Account an amount equal to the percentage of the
Participant’s Eligible Deferrals for the Plan Year set forth in the chart below
based on the Participant’s title and age (or, if applicable, status as a
Designated Executive) as of the effective time of such credit:

 

Category

   Age    Percentage of Eligible Deferrals  

Designated Executive

   N/A      100 % 

Division President (other than a Designated Executive)

   50 or older      25 %     Under 50      10 % 

Executive Vice President (other than a Designated Executive)

   50 or older      20 %     Under 50      10 % 

Senior Vice President (other than a Designated Executive)

   50 or older      15 %     Under 50      10 % 

Vice President (other than a Designated Executive)

   50 or older      10 %     Under 50      10 % 

Assistant Vice President or Buyer III (other than a Designated Executive)

   50 or older      10 %     Under 50      10 % 

 

-10-



--------------------------------------------------------------------------------

Any such non-performance-based matching credit that is greater than ten percent
(10%) is considered an Enhanced Matching Credit. The number of years for which a
Participant shall be eligible to be credited with Enhanced Matching Credits
under this Section 3.3(a) (including, for the avoidance of doubt, any such
Enhanced Matching Credits determined after the application of Section 3.3(c)
below) may be limited by Section 3.3(d) below. The non-performance-based
matching credits described in this subsection (a) (including, for the avoidance
of doubt, any such credits determined after the application of Section 3.3(c)
below) shall be credited to the Participant’s Employer Credit Account as of the
same dates as the Eligible Deferrals to which such matching credits relate and
based on the age and title or status as a Designated Executive (to the extent
applicable) of the Participant as of such date (subject to such procedures as
may be established from time to time by the Administrator in its discretion,
including but not limited to any procedures addressing changes in title or
status); provided, however, that any Employer Credits to which a Participant, by
reason of being a Designated Executive, is entitled under this subsection
(a) with respect to Eligible Deferrals credited to such Participant’s Account on
or after the Effective Date and prior to April 30, 2010 shall be credited
(without interest) as of April 30, 2010.

(b) Performance-Based Employer Credits at 90% or Greater Payout of MIP
(Corporate) Awards.

(i) In General. Subject to Sections 3.3(c) and 3.3(d) below, for each Plan Year
ending within a fiscal year of the Company for which MIP (Corporate) performance
produces a payout at or above 90% of MIP (Corporate) target award

 

-11-



--------------------------------------------------------------------------------

opportunities as determined by the Administrator, the Administrator shall credit
to the Participant’s Employer Credit Account an amount (in addition to the
credit described at Section 3.3(a) above) equal to the percentage of the
Participant’s Eligible Deferrals for the Plan Year set forth in the chart below,
based on the Participant’s title and age (or, if applicable, status as a
Designated Executive), in accordance with and subject to Section 3.3(b)(iii)
below:

 

          Percentage of Eligible Deferrals
(based on the percentage payout of MIP
(Corporate) target award opportunities)  

Category

   Age    90% Payout
for MIP
(Corporate)
awards     100% Payout
for MIP
(Corporate)
awards     125% Payout
for MIP
(Corporate)
awards  

Designated Executive

   N/A      50 %      100 %      150 % 

Division President (other than a Designated Executive)

   50 or older      25 %      50 %      75 %     Under 50      7.5 %      15 % 
    30 % 

Executive Vice President (other than a Designated Executive)

   50 or older      15 %      30 %      50 %     Under 50      7.5 %      15 % 
    30 % 

Senior Vice President (other than a Designated Executive)

   50 or older      12.5 %      25 %      40 %     Under 50      7.5 %      15
%      30 % 

Vice President (other than a Designated Executive)

   50 or older      10 %      20 %      35 %     Under 50      7.5 %      15 % 
    30 % 

Assistant Vice President or Buyer III (other than a Designated Executive)

   50 or older      7.5 %      15 %      20 %     Under 50      7.5 %      15 % 
    15 % 

Any such performance-based matching credit that is determined in the table above
for a Designated Executive or for a Participant age 50 or above is considered an
Enhanced Matching Credit. The number of Plan Years for which a Participant shall
be eligible to be credited with Enhanced Matching Credits under this
Section 3.3(b) (including for the avoidance of doubt, any such Enhanced Matching
Credits determined after the application of Section 3.3(c) below) may be limited
by Section 3.3(d) below.

 

-12-



--------------------------------------------------------------------------------

(ii) Pro-ration. If MIP (Corporate) performance produces a payout between ninety
percent (90%) and one hundred percent (100%) of MIP (Corporate) target award
opportunities, the Employer Credit described in this Section 3.2(b) shall be an
amount equal to: (A) the percentage of the Participant’s Eligible Deferrals
specified in the table under subsection (i) above for a ninety percent
(90%) payout of MIP (Corporate) awards; plus (B) an additional amount equal to
the Participant’s Eligible Deferrals, multiplied by the product of (1) the
percentage-point excess of the percentage specified in such table above for a
one hundred percent (100%) payout of MIP (Corporate) awards over the percentage
specified for a ninety percent (90%) payout of MIP (Corporate) awards, (2) the
percentage-point excess of the actual payout percentage of MIP (Corporate)
target award opportunities over ninety percent (90%), and (3) ten (10). For
example, if MIP (Corporate) performance is such to produce payouts equal to
ninety-five percent (95%) of the MIP (Corporate) target award opportunities, the
performance-based Employer Credit described in this Section 3.3(b) for a
Participant under age fifty (50) (other than Designated Executives) shall be
equal to the Participant’s Eligible Deferrals multiplied by 11.25% (7.5%, plus
3.75% (7.5% (15% less 7.5%), multiplied by 5% (95% less 90%), multiplied by
10)).

If MIP (Corporate) performance produces a payout between one hundred percent
(100%) and one hundred twenty-five percent (125%) of MIP (Corporate) target
award opportunities, the Employer Credit described in this Section 3.2(b) shall
be an amount equal to: (A) the percentage of the Participant’s Eligible
Deferrals specified in the table under subsection (i) above for a one hundred
percent (100%) payout of MIP (Corporate) awards; plus (B) an additional amount
equal to the Participant’s Eligible Deferrals, multiplied by the product of
(1) the percentage-point excess of the percentage specified in such table above
for a one hundred twenty-five percent (125%) payout of MIP (Corporate) awards
over the percentage specified for a one hundred percent (100%) payout of MIP
(Corporate) awards, (2) the percentage-point excess of the actual payout
percentage of MIP (Corporate) target award opportunities over one hundred
percent (100%), and (3) four (4). For example, if MIP (Corporate) performance is
such to produce

 

-13-



--------------------------------------------------------------------------------

payouts equal to one hundred twenty percent (120%) of the MIP (Corporate) target
award opportunities, the performance-based Employer Credit described in this
Section 3.3(b) for a Participant under age fifty (50) with a title of Vice
President or above (other than Designated Executives) shall be equal to the
Participant’s Eligible Deferrals multiplied by 27% (15%, plus 12% (15% (30% less
15%) multiplied by 20% (120% less 100%), multiplied by 4)).

(iii) Timing of Performance-Based Employer Credits. The performance-based
Employer Credit described in this Section 3.3(b) (including, for the avoidance
of doubt, any such credit determined after the application of Section 3.3(c)
below) shall be credited as soon as practicable following the close of the
fiscal year and only to the Employer Credit Accounts of those Participants who
were employed by the Employer on the last day of such fiscal year. In general, a
Participant’s age and title (or, if applicable, status as a Designated
Executive) will be determined as of the date the Eligible Deferrals to which
such matching credits relate were credited pursuant to Section 3.2 above.
Notwithstanding the foregoing, the Administrator shall determine the age and
title, or status as a Designated Executive (to the extent applicable) of the
Participant for purposes of such performance-based Employer Credit in accordance
with such procedures as may be established from time to time by the
Administrator in its discretion, including but not limited to any procedures
addressing changes in title or status.

(c) Certain Pension-Ineligible Participants. Reference is made to The TJX
Companies, Inc. Retirement Plan (as amended, the “Retirement Plan”). Effective
in respect of Eligible Deferrals for Plan Years beginning on or after January 1,
2014, in the case of any Participant, other than a Designated Executive, who is
ineligible to accrue future benefits under the Retirement Plan solely by reason
of having been hired or rehired by an Employer on or after February 1, 2006 (or
by reason of a company becoming an Employer after February 1, 2006) and who has
attained age fifty (50) (a “Qualifying Pension-Ineligible Participant” or
“QPIP”), the following percentages of Eligible Deferrals shall be substituted
for the percentages set forth in the table in Section 3.3(a) above for
Participants age 50 or older:

 

Category (QPIPs only)

   Percentage of Eligible Deferrals  

Division President

     65 % 

Executive Vice President

     50 % 

Senior Vice President

     35 % 

Vice President

     20 % 

Assistant Vice President or Buyer III

     10 % 

 

-14-



--------------------------------------------------------------------------------

Effective in respect of Eligible Deferrals for Plan Years beginning on or after
January 1, 2014, in the case of any Qualifying Pension-Ineligible Participant,
the following percentages of Eligible Deferrals shall be substituted for the
percentages set forth in the second and third (100% MIP Payout and 125% MIP
Payout) columns of the table in Section 3.3(b)(i) above for Participants age 50
or older (with all references to MIP payout being to MIP (Corporate) awards):

 

Category (QPIPs only)

   Percentage of Eligible Deferrals        100% MIP Payout     125% MIP Payout  

Division President

     80 %      130 % 

Executive Vice President

     50 %      90 % 

Senior Vice President)

     40 %      65 % 

Vice President

     25 %      45 % 

Assistant Vice President or Buyer III

     20 %      25 % 

In the case of a Qualifying Pension-Ineligible Participant, the proration rules
of Section 3.3(b)(ii) above shall be applied after taking into account any
applicable modifications required by this Section 3.3(c).

Except as expressly modified by this Section 3.3(c) and subject to
Section 3.3(d), the provisions of Section 3.3(a) and Section 3.3(b) shall apply
to a Qualifying Pension-Ineligible Participant in the same manner as to a
Participant of the same age and with the same title who is not a Qualifying
Pension-Ineligible Participant.

 

-15-



--------------------------------------------------------------------------------

(d) Additional Limits. Subject to the provisions of this Section 3.3(d), the
maximum number of years for which a Participant shall be eligible to be credited
with an Enhanced Matching Credit under either or both of Section 3.3(a) or
Section 3.3(b) (including, for the avoidance of doubt, any such Enhanced
Matching Credit determined after the application of Section 3.3(c) above) shall
be fifteen (15); provided, that in the case of any Qualifying Pension-Ineligible
Participant, periods prior to January 1, 2014 shall be disregarded in applying
the foregoing limitation to any Enhanced Matching Credits determined pursuant to
Section 3.3(c) above. For any period for which a Participant is made ineligible
for an Enhanced Matching Credit under Section 3.3(a) (including, for the
avoidance of doubt, any such Enhanced Matching Credit determined after the
application of Section 3.3(c) above) by reason of this Section 3.3(d), the
Participant shall instead be eligible, subject otherwise to the provisions of
Section 3.3(a), to a non-performance-based matching credit equal to ten percent
(10%) of the Participant’s Eligible Deferrals for the applicable period. For any
period for which a Participant is made ineligible for an Enhanced Matching
Credit under Section 3.3(b) (including, for the avoidance of doubt, any such
Enhanced Matching Credit determined after the application of Section 3.3(c)
above) by reason of this Section 3.3(d), the Participant shall instead be
eligible, subject otherwise to the provisions of Section 3.3(b), to a
performance-based matching credit determined under the Section 3.3(b)(i) table
for an otherwise similarly situated Participant with the same title (or, in the
case of a Designated Executive with the title of Senior Executive Vice President
or higher, the title of Division President) and an age under fifty (50) years.
The Administrator may prescribe rules for applying the limitations of this
Section 3.3(d) on a Plan Year basis or other annual basis depending on the
nature of the credits involved and such other factors as the Administrator may
deem relevant, including, without limitation, proration rules for partial years.

(e) Supplemental Employer Credits. The Administrator may credit such additional
amounts (whether or not such amounts are described as a percentage of Eligible
Deferrals or are otherwise related to any Elective Deferrals under the Plan) to
the Employer Credit Account of any Participant as the Administrator may
determine in its sole discretion from time to time, and on such terms and
conditions as the Administrator

 

-16-



--------------------------------------------------------------------------------

may specify from time to time (any such Employer Credits under this
Section 3.3(e), “Supplemental Employer Credits”). Except as provided by the
Administrator, any Supplemental Employer Credits shall be subject to the same
vesting and payment terms and conditions that apply to all other Employer
Credits allocated to Participants under the Plan. Any alternative vesting or
payment terms shall be established by the Administrator at the time such
Supplemental Employer Credits are allocated to a Participant, to the extent
required by Section 409A.

3.4. Vesting of Employer Credit Accounts. A Participant shall become vested in
the balance of his or her Employer Credit Account, subject to adjustment
pursuant to Article 4, in accordance with the following vesting schedule:

 

Completed Period of Participation

   Vested Percentage  

Fewer than five years

     0 % 

Five years or more, but fewer than ten years

     50 % 

Ten or more years

     100 % 

Notwithstanding the foregoing, if a Participant who is 50% but not 100% vested
in his or her Employer Credit Account takes an in-service withdrawal under
Section 5.2, the Participant’s vested interest in his or her Employer Credit
Account as of any subsequent date prior to full vesting (the “determination
date”) shall be

 1/2(AB+W) - W

where “AB” is the balance of the Employer Credit Account as of the determination
date and “W” is that portion of the withdrawal (or withdrawals, if more than
one) under Section 5.2 that was attributable to the Employer Credit Account.

In addition, a Participant will become immediately vested in his or her Employer
Credit Account, subject to adjustment pursuant to Article 4, upon attainment by
the Participant of age fifty-five (55), upon Separation from Service by reason
of Disability or death, or upon the earlier occurrence of a Change of Control.
For purposes of this Section 3.4 and for all other purposes under the Plan, a
Participant shall be deemed to have Separated from Service by reason of
Disability upon the earlier of the Participant’s termination of employment or
the expiration of the twenty-nine (29)-month period commencing upon such
Participant’s absence from work.

 

-17-



--------------------------------------------------------------------------------

Any vesting terms and conditions established by the Administrator with respect
to any Supplemental Employer Credits that are different from, supplement, or
otherwise modify those set forth in this Section 3.4 shall apply in lieu of the
provisions of this Section 3.4 to the extent that any portion of the
Participant’s Employer Credit Account is attributable to such Supplemental
Employer Credits.

 

-18-



--------------------------------------------------------------------------------

Article 4. Adjustments to Accounts; Deemed Investments

4.1. Deemed Investment Experience. Each Account shall be adjusted on such
periodic basis and subject to such rules as the Administrator may prescribe to
reflect the investment performance of the notional investments in which the
Account is deemed invested pursuant to Section 4.3, including without limitation
any interest, dividends or other distributions deemed to have been received with
respect to such notional investments.

4.2. Distributions and Withdrawals. As of the date of any distribution or
withdrawal hereunder, the Administrator shall reduce the affected Participant’s
Accounts to reflect such distribution or withdrawal. Any such adjustment shall
reduce ratably each affected Account’s share of each of the notional investments
in which the Account is deemed to be invested, except as the Administrator may
otherwise determine.

4.3. Notional Investment of Accounts. The Administrator shall from time to time
specify one or more mutual funds or other investment alternatives that shall be
available as measures of notional investment return for Accounts under the Plan
(each such specified alternative, a “measuring investment option”). Subject to
such rules and limitations as the Administrator may from time to time prescribe,
each Participant shall have the right to have the balance of his or her Accounts
treated for all purposes of the Plan as having been notionally invested in one
or more measuring investment options and to change the notional investment of
his or her Accounts from time to time. The Administrator shall have complete
discretion at any time and from time to time to eliminate or add a measuring
investment option. The Administrator may designate one or more measuring
investment options as the default in which a Participant’s Accounts shall be
deemed to be invested to the extent the Participant does not affirmatively,
timely and properly provide other notional investment directions.

Nothing in this Section 4.3 shall be construed as giving any Participant the
right to cause the Administrator, the Employer or any other person to acquire or
dispose of any investment, to set aside (in trust or otherwise) money or
property to meet the Employer’s obligations under the Plan, or in any other way
to fund the Employer’s obligations under the Plan. The sole function of the
notional investment provisions of this Section 4.3 is to provide a computational
mechanism for measuring the Employer’s unfunded contractual deferred
compensation obligation to Participants. Consistent with the foregoing, the
Employer may (although it shall not be obligated to do any of the following):
(i) establish and fund a so-called “rabbi” trust or

 

-19-



--------------------------------------------------------------------------------

similar trust or account to hold and invest amounts to help the Employer meet
its obligations under the Plan; and (ii) if it establishes and funds such a
trust or account, cause the trustee or other person holding the assets in such
trust or account to invest them in a manner that is consistent with the notional
investment directions of Participants under the Plan.

Each reference in this Section 4.3 to a Participant shall be deemed to include,
where applicable, a reference to a Beneficiary.

4.4. Expenses. All expenses associated with the Plan shall be paid by the
Employer; but if a trust or account is established as described at Section 4.3
above, the Employer may provide that expenses associated with that trust or
account shall be paid out of the assets held therein.

 

-20-



--------------------------------------------------------------------------------

Article 5. Entitlement to and Timing of Distributions

5.1. Timing of Distributions as a result of Separation from Service, Death.

(a) Basic Deferral Account and Bonus Deferral Account. A Participant’s Basic
Deferral Account (or portion thereof) and Bonus Deferral Account (or portion
thereof) will be distributed, in the form and amount specified in Article 6,
upon the earlier to occur of (i) the date specified by the Participant pursuant
to a distribution election made under this Section 5.1, or (ii) the
Participant’s Separation from Service for any reason. When the Participant makes
a deferral election in respect of Eligible Basic Compensation for a Plan Year
beginning on or after January 1, 2008 or Eligible Bonuses payable on or after
January 1, 2009 under Sections 3.1 and 3.2, he or she shall also elect the time
at which payment of the amounts credited to the Basic Deferral Account and Bonus
Deferral Account, respectively, established in respect of such Plan Year shall
commence. The earliest time a Participant may elect to have payment commence in
respect of any such amounts credited to the Participant’s Basic Deferral Account
or Bonus Deferral Account shall be January 1st of the second calendar year
commencing after the date such amounts were credited to such Accounts. A
Participant may subsequently elect to change his or her prior election of the
date of commencement of payments from his or her Basic Deferral Account or Bonus
Deferral Account, as the case may be, but only if such change (i) shall not take
effect for at least twelve (12) months after the date on which the subsequent
election is made; (ii) is made at least twelve (12) months prior to the date on
which the first payment was scheduled to be made (“prior election payment
date”); and (iii) results in a new payment date that is delayed by at least five
(5) years, as measured from the prior election payment date. Any such change of
the time of commencement of payment shall be made in the manner specified by the
Administrator. In the absence of a timely and proper election as to the time of
distribution pursuant to this Section 5.1(a) on a form acceptable to the
Administrator, the Participant shall be deemed to have elected distribution
under this Section 5.1(a) upon Separation from Service. Distribution of the
Participant’s Basic Deferral Account and Bonus Deferral Account shall be made
(or commence, if installments have been properly elected under
Section 6.2(b)(ii) below) upon the date specified, or deemed to have been
specified, in this Section 5.1(a), subject to subsections (c), (d) and (e) of
this Section 5.1.

 

-21-



--------------------------------------------------------------------------------

With respect to amounts credited to a Participant’s Basic Deferral Account for
Plan Years commencing on or after January 1, 2005 and before January 1, 2008,
the Administrator may, in its sole discretion, provide an opportunity to elect
distribution upon a date specified by the Participant, to the extent that such
date occurs prior to the Participant’s Separation from Service, pursuant to an
election permitted under applicable transition relief rules promulgated by the
Internal Revenue Service under Section 409A of the Code. Any such election shall
be made, if at all, by the deadline and on the form prescribed by the
Administrator.

(b) Employer Credit Account. A Participant’s vested Employer Credit Account will
be valued and paid in accordance with the provisions of Article 6 upon the
earliest to occur of (i) the Participant’s death, (ii) the Participant’s
Separation from Service by reason of Disability (as determined under
Section 3.4), or (iii) the later of (A) the Participant’s Separation from
Service for any reason, and (B) the Participant’s attainment of age 55;
provided, that if the Participant’s Separation from Service is for cause (as
determined by the Administrator), no portion of the Participant’s Employer
Credit Account shall be paid and the entirety of the Employer Credit Account
shall instead be immediately forfeited; and further provided, that a current or
former Designated Executive’s right to receive and/or retain any portion of his
or her Employer Credit Account attributable to the additional Employer Credits
earned by reason of his or her status as a Designated Executive (such portion,
the “Restricted Portion”) is conditioned on the Participant’s full and continued
compliance with any applicable confidentiality, noncompetition, or
nonsoliciation agreement, or any similar or related agreement, with the
Employer, and upon any breach or threatened breach of any covenant contained in
such agreements, in addition to the remedies set forth in such agreement, the
Company shall have the right to immediately cease making any payment with
respect to the Restricted Portion and shall have the right to require a
Participant who has so breached or threatened to breach such covenant or
agreement to repay the Company, with interest at the prime rate in effect at
Bank of America, or its successor, any amount or amounts previously paid with
respect to the Restricted Portion. Distribution of the Participant’s vested
Employer Credit Account in accordance with the previous sentence shall be made
(or commence, if installments have been properly elected under
Section 6.2(b)(ii) below) upon the date specified in Section 5.1(b), subject to
subsections (c), (d) and (e) of this Section 5.1.

 

-22-



--------------------------------------------------------------------------------

(c) Notwithstanding any provision of this Section 5.1 or any other provision of
the Plan to the contrary, in the case of a Participant who is an individual
determined by the Administrator or its delegate to be a Specified Employee,
payment of such Participant’s benefit as a result of a Separation from Service
(other than by reason of death) shall not commence until the date which is six
(6) months and one (1) day after the date of such Separation from Service or, if
earlier than the end of such period, the date of death of such Participant.

(d) Notwithstanding any provision of this Section 5.1 or any other provision of
the Plan to the contrary, the Company may delay distributions to any Participant
under the Plan to the extent permitted under Treas. Regs. §1.409A-2(b)(7)(i) to
the extent that the Company reasonably anticipates that if the distribution were
made at the time specified in Section 5.1(a) above, the Company’s deduction with
respect to such distribution would not be permitted due to the application of
Section 162(m), provided that the distribution is made either during the
Participant’s first taxable year in which the Company reasonably anticipates, or
should reasonably anticipate, that if the payment is made during such year, the
deduction of such payment will not be barred by application of Section 162(m) or
during the period beginning with the date of the Participant’s Separation from
Service (or such later date as required under Treas. Regs. §1.409A-2(b)(7)(i))
and ending on the later of the last day of the taxable year of the Company in
which such date occurs or the 15th day of the third month following such date.
For the avoidance of doubt, the Participant shall have no election with respect
to the timing of the payment under this paragraph.

(e) For the avoidance of doubt, and notwithstanding any provision of this
Section 5.1 or any other provision of the Plan to the contrary, the
Administrator may determine in its sole discretion from time to time, and on
such terms and conditions as the Administrator may specify from time to time, to
permit any Participant to elect alternative payment terms for amounts under the
Plan, so long as such terms comply with Section 409A.

 

-23-



--------------------------------------------------------------------------------

5.2. Unforeseeable Emergency. In the event of an Unforeseeable Emergency, the
Participant may apply to the Administrator for the distribution of all or any
part of his or her vested Account. The Administrator shall consider the
circumstances of each case and shall have the right, in its sole discretion,
subject to compliance with Section 409A, to allow or disallow the application in
whole or in part. The Administrator shall have the right to require such
Participant to submit such documentation as it deems appropriate for the purpose
of determining the existence of an Unforeseeable Emergency, the amount
reasonably necessary to satisfy the emergency need, and other related matters.
Distributions under this Section 5.2 in connection with the occurrence of an
Unforeseeable Emergency shall be made as soon as practicable after the
Administrator’s determination under this Section 5.2, which shall be made in
accordance with the rules of Section 1.409A-3(i)(3) of the Treasury Regulations.

 

-24-



--------------------------------------------------------------------------------

Article 6. Amount and Form of Distributions

6.1. Amount of Distributions.

(a) Basic Deferral Account. The amount distributable to the Participant under
Section 5.1(a) in respect of his or her Basic Deferral Account shall be the
balance of the Participant’s Basic Deferral Account determined as of the date of
distribution (or portion thereof for which a distribution election was made in
accordance with Section 5), unless a timely installment election has been
submitted pursuant to Section 6.2 below in which case the amount of each
installment shall be calculated in accordance with Section 6.2 below.

(b) Bonus Deferral Account. The amount distributable to the Participant under
Section 5.1(a) in respect of his or her Bonus Deferral Account shall be the
balance of the Participant’s Bonus Deferral Account (or portion thereof for
which a distribution election was made in accordance with Section 5) determined
as of the date of distribution, unless a timely installment election has been
submitted pursuant to Section 6.2 below in which case the amount of each
installment shall be calculated in accordance with Section 6.2 below.

(c) Employer Credit Account. The amount distributable to the Participant under
Section 5.1(b) in respect of his or her Employer Credit Account shall be the
balance of the Participant’s Employer Credit Account determined as of the date
of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.

(d) Distributions upon Unforeseeable Emergency. The amount of a distribution to
the Participant under Section 5.2 shall be determined by the Administrator,
provided that in no event shall the aggregate amount of any distribution under
Section 5.2 exceed the lesser of the vested portion of the Participant’s Account
or the amount determined by the Administrator to be necessary to alleviate the
Participant’s Unforeseeable Emergency (including any taxes or penalties
reasonably anticipated to result from the distribution) and which is not
reasonably available from other resources of the Participant. A withdrawal under
Section 5.2 shall be allocated between the Participant’s Basic Deferral Account,
Bonus Deferral Account and the vested portion of the Participant’s Employer
Credit Account pro rata based on the balance credited to the vested portion of
each such Account immediately prior to the hardship distribution.

 

-25-



--------------------------------------------------------------------------------

6.2. Form of Payment.

(a) Cash Payment. All payments under the Plan shall be made in cash.

(b) Lump sums; installments.

(i) Except as provided at (ii) immediately below, all distributions under the
Plan shall be made in the form of a lump sum payment.

(ii) A Participant may elect, in accordance with this Section 6.2(b)(ii) and
subject to such rules as the Administrator may prescribe, to have amounts
distributable under Section 6.1 by reason of Separation of Service paid either
as a lump sum or in annual installments over a period of not more than ten
years; provided, however, that annual installments will only be payable in the
event the Participant Separates from Service (other than by reason of death or
for cause (as determined by the Administrator)) upon or after attaining age 55
and that if the Participant Separates from Service prior to attaining age 55,
the election to have amounts distributed in annual installments will be
disregarded and amounts distributable under Section 6.1 shall be paid as a lump
sum. In the absence of a proper advance election to have such amounts paid in
installments, amounts distributable under Section 6.1 shall be paid as a lump
sum. With respect to amounts deferred for any Plan Year beginning on or after
January 1, 2005 and prior to January 1, 2009, any election by a Participant to
have amounts distributable under Section 6.1 paid in installments (an
“installment election”) must be delivered to the Administrator, in a form
acceptable to the Administrator, not later than the earlier of the date
prescribed by the Administrator or the latest date permissible under transition
relief promulgated by the Internal Revenue Service under Section 409A. With
respect to amounts deferred for any Plan Year beginning on or after January 1,
2009, any installment election must be delivered to the Administrator, in a form
acceptable to the Administrator, not later than the “applicable election
deadline” for such Plan Year (as defined in Section 3.1). A Participant may
subsequently elect to change his or her prior election to have amounts
distributable under Section 6.1 paid in a lump sum or in annual

 

-26-



--------------------------------------------------------------------------------

installments, as the case may be, but only if such change (i) shall not take
effect for at least twelve (12) months after the date on which the subsequent
election is made; (ii) is made at least twelve (12) months prior to the date on
which the first payment was scheduled to be made (“prior election payment
date”); and (iii) results in a new payment date that is delayed by at least five
(5) years, as measured from the prior election payment date. Any such change of
the time of commencement of payment shall be made in the manner specified by the
Administrator.

(iii) Where an Account is payable in installments, the amount of each
installment shall be determined by dividing the vested portion of the Account
(as adjusted through the date of such installment distribution) by the number of
installments remaining to be paid. The Administrator may, in its sole
discretion, require that, at the time payment of a Participant’s Account for
which an installment election is made is scheduled to commence under Article 5,
the total balance in all such Participant’s Accounts must exceed, together with
any other amounts payable to a Participant pursuant to any other nonqualified
deferred compensation plan of the Company (and all other all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Treas. Regs. § 1.409A-1(h)(3)) that is an
account balance plan described in Treas. Regs. § 1.409A-1(c)(2)(i)(A) or §
1.409A-1(c)(2)(i)(B), the dollar amount in effect under Code section
402(g)(1)(B). For the avoidance of doubt, any installments payable hereunder
shall be treated as a single payment pursuant to Treas. Regs. §
1.409A-2(b)(2)(iii).

(c) Employer’s Obligation. All payments under the Plan not made from a trust or
account described in Section 4.3 above shall be made by the Employer.

6.3. Death Benefits. Notwithstanding any other provision of the Plan, if a
Participant dies before distribution of his or her Account has occurred or (if
payable in installments) has been completed, the entire value of the
Participant’s vested Account shall be paid, as soon as practicable following the
Participant’s death, in a lump sum to the Participant’s Beneficiary or
Beneficiaries.

 

-27-



--------------------------------------------------------------------------------

Article 7. Beneficiaries; Participant Data

7.1. Designation of Beneficiaries. Subject to such rules and limitations as the
Administrator may prescribe, each Participant from time to time may designate
one or more persons (including a trust) to receive benefits payable with respect
to the Participant under the Plan upon or after the Participant’s death, and may
change such designation at any time. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Administrator, and will be effective only when filed in writing with the
Administrator during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary there is no living Beneficiary validly
named by the Participant, the Administrator shall cause such benefit to be paid
to the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Administrator may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator.

7.2. Available Information; Missing Persons. Any communication, statement or
notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Administrator’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. A benefit shall be
deemed forfeited if, after diligent effort, the Administrator is unable to
locate the Participant or Beneficiary to whom payment is due; provided, however,
that the Administrator shall have the authority (but not the obligation) to
reinstate such benefit upon the later discovery of a proper payee for such
benefit, but solely to the extent permitted under Section 409A. Mailing of a
notice in writing, by certified or registered mail, to the last known address of
the Participant and the Beneficiaries (if the addresses of such Beneficiaries
are known to the Administrator) shall be considered a diligent effort for this
purpose. The Administrator shall not be obliged to search for any Participant or
Beneficiary beyond the sending of a registered letter to such last known
address. If a benefit payable to an un-located Participant or Beneficiary is
subject to escheat pursuant to applicable state law, neither the Administrator,
the Company, nor the Employer shall be liable to any person for any payment made
in accordance with such law.

 

-28-



--------------------------------------------------------------------------------

Article 8. Administration

8.1. Administrative Authority. Except as otherwise specifically provided herein,
the Plan shall be administered by the Administrator. The Administrator shall
have full discretionary authority to construe and administer the terms of the
Plan and its actions under the Plan shall be binding on all persons. Without
limiting the foregoing, the Administrator shall have full discretionary
authority, consistent with the requirements of Section 409A, to:

(a) Resolve and determine all disputes or questions arising under the Plan, and
to remedy any ambiguities, inconsistencies or omissions in the Plan.

(b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

(d) Make determinations with respect to the eligibility of any person to
participate in the Plan or derive benefits hereunder and make determinations
concerning the crediting and adjustment of Accounts.

(e) Appoint such persons or firms, or otherwise act to obtain such advice or
assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Administrator shall be
entitled to rely conclusively upon, and shall be fully protected in any action
or omission taken by it in good faith reliance upon, the advice or opinion of
such firms or persons.

8.2. Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

8.3. Claims Procedure. The Administrator shall establish claims procedures under
the Plan consistent with the requirements of Section 503 of ERISA.

 

-29-



--------------------------------------------------------------------------------

Article 9. Amendment

9.1. Right to Amend. The Administrator, by written instrument executed by a duly
authorized representative, shall have the right to amend the Plan, at any time
and with respect to any provisions hereof; provided, however, that no such
amendment shall materially or adversely affect the rights of any Participant
with respect to Elective Deferrals and Employer Credits already made under the
Plan as of the date of such amendment, except as permitted under Section 409A.

9.2. Amendments to Ensure Proper Characterization of Plan. The Plan, as it
applies to Employees, is intended to be an unfunded “top-hat” plan under
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and therefore participation in
the Plan by Employees shall be limited to Employees who (i) qualify for
inclusion in a “select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA and (ii) are designated by the Company as being eligible to participate.
If the Administrator determines that a Participant no longer qualifies as being
a member of a select group of management or highly compensated employees, then
the compensation deferral elections made by such Participant in accordance with
the provisions of the Plan will continue for the remainder of the Plan Year.
However, no additional amounts shall be deferred and credited to the Account of
such individual under the Plan for any future Plan Year until such time as the
individual is again determined to be eligible to participate in the Plan and
makes a new election under the provisions of the Plan; except that all prior
amounts credited to the Account of such individual shall continue to be adjusted
for earnings or losses pursuant to the other provisions of the Plan until fully
distributed.

 

-30-



--------------------------------------------------------------------------------

Article 10. Termination

10.1. Right of the Company to Terminate or Suspend Plan. The Company reserves
the right at any time to terminate the Plan or to suspend the operation of the
Plan for a fixed or indeterminate period of time, by action of the
Administrator. In the event of a suspension of the Plan, the Administrator shall
continue all aspects of the Plan, other than any elections to make Elective
Deferrals that have not yet become irrevocable pursuant to Section 3.1(a) and
Employer Credits, during the period of the suspension, in which event accounts
as they then exist shall continue to be credited in accordance with Article 3
and payments hereunder will continue to be made during the period of the
suspension in accordance with Articles 5 and 6.

10.2. Allocation and Distribution. This Section 10.2 shall become operative on a
complete termination of the Plan. The provisions of this Section 10.2 shall also
become operative in the event of a partial termination of the Plan, as
determined by the Administrator, but only with respect to that portion of the
Plan attributable to the Participants to whom the partial termination is
applicable. Upon the effective date of any such event, notwithstanding any other
provisions of the Plan, no persons who were not theretofore Participants shall
be eligible to become Participants. Each Participant’s Accounts as they then
exist will be maintained, credited and paid pursuant to the provisions of this
Plan and the Participant’s elections. Notwithstanding the foregoing, the Company
may provide for the accelerated distribution of all accounts upon termination of
the Plan as a whole or with respect to any Participant or group of Participants,
but only to the extent the Company determines this to be permissible under
Section 409A.

 

-31-



--------------------------------------------------------------------------------

Article 11. Miscellaneous

11.1. Limitation on Liability of Employer. The Employer’s sole liability under
the Plan shall be to pay benefits under the Plan as expressly set forth herein
and subject to the terms hereof. Subject to the preceding sentence, neither the
establishment or administration of the Plan, nor any modification nor the
termination or suspension of the Plan, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan, nor any other action taken
by the Employer or the Administrator with respect to the Plan shall be construed
as giving to any Participant, any Beneficiary or any other person any legal or
equitable right against the Administrator, the Employer, or any officer or
employer thereof. Without limiting the foregoing, neither the Administrator nor
the Employer in any way guarantees any Participant’s or Beneficiary’s Account
from loss or decline for any reason.

11.2. Construction. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but the illegal or void provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or void provision had never
been inserted herein. For all purposes of the Plan, where the context admits,
the singular shall include the plural, and the plural shall include the
singular. Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan. The laws of the Commonwealth of Massachusetts shall govern, control and
determine all questions of law arising with respect to the Plan and the
interpretation and validity of its respective provisions, except where those
laws are preempted by the laws of the United States. Participation under the
Plan will not give any Participant the right to be retained in the service of
the Employer, nor shall any loss or claimed loss of present or future benefits,
whether accrued or unaccrued, constitute an element of damages in any claim
brought in connection with a Participant’s Separation from Service.

No provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

11.3. Taxes. Notwithstanding any other provision of the Plan, all distributions
and withdrawals hereunder shall be subject to reduction for applicable income
tax withholding and other legally or contractually required withholdings. To the
extent amounts credited under the Plan are includible in “wages” for purposes of
Chapter 21 of the Code, or are otherwise

 

-32-



--------------------------------------------------------------------------------

includible in taxable income, prior to distribution or withdrawal the Employer
may deduct the required withholding with respect to such wages or income from
compensation currently payable to the Participant or the Administrator may
reduce the Participant’s Accounts hereunder or require the Participant to make
other arrangements satisfactory to the Administrator for the satisfaction of the
Employer’s withholding obligations. If at any time this Plan is found to fail to
meet the requirements of Section 409A, the Administrator may distribute the
amount required to be included in the Participant’s income as a result of such
failure. Any amount distributed under the immediately preceding sentence will be
charged against amounts owed to the Participant hereunder and offset against
future payments hereunder. For the avoidance of doubt, the Participant will have
no discretion, and will have no direct or indirect election, as to whether a
payment will be accelerated under this Section 11.3.

11.4. Section 409A Transition Relief. The Company may, by action of the
Administrator, authorize changes to time and form of payment elections made
under the Plan to the extent consistent with the transition rules, and during
the transition relief period, provided under Section 409A and guidance issued
thereunder by the Internal Revenue Service.

11.5. Spendthrift Provision. No amount payable to a Participant or a Beneficiary
under the Plan will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit be in any manner liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled thereto. Nothing herein shall be construed as limiting the
Employer’s right to cause its obligations hereunder to be assumed by a successor
to all or a portion of its business or assets.

 

-33-



--------------------------------------------------------------------------------

EXHIBIT A

Definition of “Change of Control”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of the Company of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that if the Participant or a Participant
Related Party is the Person or a member of a group constituting the Person
acquiring control, a transaction shall not be deemed to be a Change of Control
as to a Participant unless the Committee shall otherwise determine prior to such
occurrence; or

(b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control as to a Participant if the Participant or a Participant Related Party
is the Person or a member of a group constituting the Person acquiring such
ownership; or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Company’s Board of Directors and thereafter
individuals who were not directors of the Company prior to the commencement of
such solicitation or series of solicitations are elected as directors pursuant
to an arrangement or understanding with, or upon the request of or nomination
by, such Person and constitute a majority of the Company’s Board of Directors;
or

(d) the Company executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in such
agreement, all or substantially all of the business and/or assets of the Company
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control as to a
Participant if, immediately after such transaction, the Participant or any
Participant Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of the Company owned by the Participant and
any Participant Related Party immediately prior to such transaction, expressed
as a percentage of the fair value of all equity securities of the Company
immediately prior to such transaction (for purposes of this paragraph ownership
of equity securities shall be determined in the same manner as ownership of
Common Stock); and

 

-34-



--------------------------------------------------------------------------------

provided, further, that, for purposes of this paragraph (d), if such agreement
requires as a condition precedent approval by the Company’s shareholders of the
agreement or transaction, a Change of Control shall not be deemed to have taken
place unless and until the acquisition, merger, or consolidation contemplated by
such agreement is consummated (but immediately prior to the consummation of such
acquisition, merger, or consolidation, a Change of Control shall be deemed to
have occurred on the date of execution of such agreement).

In addition, for purposes of this Exhibit A the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989) has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

A “Participant Related Party” shall mean, with respect to a Participant, any
affiliate or associate of the Participant other than the Company or a Subsidiary
of the Company. The terms “affiliate” and “associate” shall have the meanings
ascribed thereto in Rule 12b-2 under the Exchange Act (the term “registrant” in
the definition of “associate” meaning, in this case, the Company).

“Subsidiary” shall mean any corporation or other entity (other than the Company)
in an unbroken chain beginning with the Company if each of the entities (other
than the last entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the total combined voting power of all classes of
stock or other interests in one of the other corporations or other entities in
the chain.

 

-35-



--------------------------------------------------------------------------------

“Committee” shall mean the Executive Compensation Committee of the Board of
Directors of the Company.

Initially capitalized terms not defined above shall have the meanings assigned
to those terms in Article I of the Plan.

Notwithstanding the foregoing, in any case where the occurrence of a Change of
Control could affect the vesting or payment of amounts subject to the
requirements of Section 409A, the term “Change of Control” shall mean an
occurrence that both (i) satisfies the requirements set forth above in this
Exhibit A, and (ii) is a “change in control event” as that term is defined in
the regulations under Section 409A.

 

-36-